DLD-146                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4053
                                       ___________

                     WILLIAM SEAN DAHL; DAMON SMITH;
                  CHRISTOPHER SANDS; CARLTON LEWIS CALE;
                    KENNETH E. WOOD, JR.; ROBERT ASBURY

                                             v.

                  MARY M. JOHNSTON; JAN R. JURDEN;
                ANDREA ROCINELLI; T. HENLEY GRAVES;
           ATTORNEY GENERAL DELAWARE; STATE OF DELAWARE

                                            William Sean Dahl,
                                                     Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of Delaware
                            (D.C. Civil No. 1-14-cv-00705)
                      District Judge: Honorable Sue L. Robinson
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 26, 2015
             Before: FISHER, SHWARTZ and SLOVITER, Circuit Judges


                             (Opinion filed: March 31, 2015)

                                        _________

                                        OPINION*

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                          _________

PER CURIAM

          William Sean Dahl appeals from the District Court’s order dismissing a complaint

filed by him and five other plaintiffs. For the following reasons, we will summarily

affirm.

          Dahl and the other plaintiffs, all inmates proceeding pro se and in forma pauperis,

filed suit pursuant to 42 U.S.C. § 1983 alleging violations of Title II of the Americans

with Disabilities Act (“ADA”). Specifically, the complaint alleged that although the

inmates suffered from recognized mental health disorders, they were excluded from

participating in Delaware’s Violation of Probation Mental Health Court (“Mental Health

Court”) because they were sex offenders. The complaint named as defendants the State

of Delaware, its Attorney General, and each judge who had sentenced the plaintiffs to

prison and found them ineligible to participate in Mental Health Court.

          The District Court dismissed the complaint pursuant to its screening obligations

under 28 U.S.C. § 1915A. The District Court found that the judges had judicial

immunity, and that the State of Delaware was immune under the Eleventh Amendment.

The District Court dismissed Delaware’s Attorney General as a defendant because the

complaint did not allege that he was personally involved in causing the harm. Similarly,

the District Court found that the complaint failed to allege personal involvement by the

judge who sentenced two of the plaintiffs who were later dismissed from the case.


                                                2
Finding that no defendant was properly subject to suit, the District Court dismissed the

complaint. Dahl appealed.

       We have jurisdiction over Dahl’s appeal pursuant to 28 U.S.C. § 1291 and

exercise plenary review over the District Court’s dismissal order. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). We may affirm a district court for any

reason supported by the record. Brightwell v. Lehman, 637 F.3d 187, 191 (3d Cir. 2011)

(citation omitted).

       In order to avoid dismissal, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). Dahl’s complaint does not.

       To succeed on a claim under Title II of the ADA, Dahl must establish (1) that he is

a qualified individual; (2) with a disability; (3) who was excluded from participation in or

denied the benefits of the services, programs, or activities of a public entity, or was

subjected to discrimination by any such entity; (4) by reason of his disability. See 42

U.S.C. § 12132; see also Bowers v. Nat’l Collegiate Athletic Ass’n, 475 F.3d 524, 553

n.32 (3d Cir. 2007). The complaint alleged that Dahl and the other plaintiffs were

excluded from Mental Health Court because they are sex offenders, not because they

suffer from qualifying mental-health disorders. In other words, Dahl did not allege any

discrimination by reason of his disability, and therefore he failed to state a claim under

Title II of the ADA.
                                               3
       Moreover, the complaint did not allege that Dahl suffered from any sexual

behavior disorders—let alone that such disorders are a qualifying disability for which he

cannot be excluded from participating in Mental Health Court. Even if we so construed

Dahl’s allegations, they would lack merit. See 28 C.F.R. § 35.104 (excluding “sexual

behavior disorders” from the definition of “disability” under the ADA). Because Dahl’s

complaint fails to state a claim, we summarily affirm the District Court’s order

dismissing his complaint. Moreover, as it is clear that amendment of the complaint

would have been futile, the District Court was not required to grant Dahl leave to amend.

See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

       For the foregoing reasons, we affirm the District Court’s judgment.




                                             4